McLennan, P. J. (dissenting):
So far as is disclosed by the evidence, the bridge in question was absolutely safe for ordinary travel. For a space of ten or twelve feet in the center of the bridge the planks were in order, and it was in a perfectly safe condition for the use of the traveling public. It does not seem to me that the defendant or its agents, in the exercise of ordinary care and prudence, were required to guard against the possibility that a cow led by a person would step upon the" end" of a plank outside of the ordinary traveled highway across such bridge and cause the accident which in this case occurred. Concededly, the bridge was safe for the use of the ordinary travel across the same. My notion is that the defendant was not guilty of negligence because it failed to make such bridge safe for the passage of unruly or blindfolded cows. An affirmance of this judgment involves the proposition that a town is liable because of any defect existing in a bridge for its entire ■ width, notwithstanding that the usually traveled way," of ample width, is in perfect order and condition.
I venture to suggest that there is hardly a bridge in the country
*335districts of this State where at either end- the planking is not more or less uneven, and where all the planks do not come out in such manner as to be supported by the stringers.
Where a town provides a. driveway across such bridge of sufficient width to accommodate the public in its ordinary use of such bridge, it, such town, discharges its full duty and it is not required to construct and maintain a bridge with a tight floor extending across its entire width so as to prevent from accident an unruly horse or cow in case it suddenly goes outside of the usually traveled way across such bridge.
I think that the respondent failed to establish actionable negligence against the defendant, and, therefore, I vote for a reversal of the judgment.
Williams, J., concurred.
Judgment and order affirmed, with costs.